UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------   X
                                          :
WINE ENTHUSIAST, INC.,                    :
                                          :
                         Plaintiff,       :       17cv6782(DLC)
                                          :
                -v-                       :      OPINION AND ORDER
                                          :
VINOTEMP INTERNATIONAL CORPORATION,       :
                                          :
                         Defendant.       :
                                          :
--------------------------------------    X

APPEARANCES:

For Wine Enthusiast:
Michael Hurey
Kleinberg & Lerner, LLP
1875 Century Park, Ste 1150
Los Angeles, CA 90067

For Vinotemp:
Eric J. Shimanoff
Mark Montague
Joelle A. Milov
Cowan, Liebowitz & Latman, P.C.
114 West 47th Street
New York, New York 10036


DENISE COTE, District Judge:

     Defendant and counterclaim-plaintiff Vinotemp International

Corporation (“Vinotemp”) alleges that plaintiff and

counterclaim-defendant Wine Enthusiast, Inc. (“Wine Enthusiast”)

infringed United States Patent No. 7,882,967 (“the ‘967

Patent”), entitled “Modular Wine Rack System.”    The ‘967 Patent

describes a “modular wine rack system” that stores wine “with
the label facing the user.”    The figures in the patent

illustrate racks consisting of curved rods and flat plates.      The

parties have presented their proposed constructions of the ‘967

Patent’s claims pursuant to Markman v. Westview Instruments,

Inc., 517 U.S. 370 (1996).    The following sets forth the Court’s

construction of disputed terms.    The Court adopts Vinotemp’s

construction of the first disputed term and Wine Enthusiast’s

construction of the second and third disputed terms.    The

remaining terms do not require any construction.

                              Background

    The parties dispute the construction of four terms that

appear in Claim 1, and one term that appears in Claim 5.

Vinotemp asserts that it is unnecessary to construe all but one

of the disputed terms.   The relevant claims, with the disputed

terms highlighted, are set forth below.

    Claim 1 of the ‘967 Patent describes:

    A modular wine rack system comprising:
    A pair of substantially identical support arms for
    supporting wine bottles having a body and a neck, each
    of said arms having a proximal end and a distal end,
    each of said support arms having at least one
    indentation capable of supporting a wine bottle, and
    each of said indentations having substantially
    identical dimensions;
    Wherein each of said support arms has mounting means
    at said proximal end mounting said support arms in a
    cantilevered position and wherein each of said distal
    ends is free; and

                                  2
    A support means receiving said pair of support arms
    substantially horizontally aligned in a cantilevered
    position and spaced apart to receive a wine bottle in
    said indentations; and wherein
    said support arms can be disposed in two different
    positions by adjusting the distance therebetween such
    that in a first one of the positions, said support
    arms are spaced relatively close together so that the
    body of a wine bottle is supported by an indentation
    in each of the support arms thereby supporting said
    wine bottle in a substantially horizontal position
    and, alternatively, in a second one of said positions,
    said support arms are spaced relatively further apart
    so that the body of the wine bottle is supported by an
    indentation in one support arm and the neck of the
    bottle is supported by an indentation in the other
    support arm thereby supporting said wine bottle with
    its neck angled downwardly.
    Claims 2-4 of the ‘967 Patent describe the same wine rack

system in Claim 1, but with different numbers of “indentations.”

Claim 5 describes “[t]he wine rack system of claim 1 wherein

said mounting means are a vertical plate.”

                            Discussion

    “It is a bedrock principle of patent law that the claims of

a patent define the invention to which the patentee is entitled

the right to exclude.”   Aventis Pharm. Inc. v. Amino Chems.

Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013) (citation omitted).

In construing a patent claim, which is a question of law, courts

“should look first to the intrinsic evidence of record, i.e.,

the patent itself, including the claims, the specification and,

if in evidence, the prosecution history.”    Am. Calcar, Inc. v.

Am. Honda Motor Co., Inc., 651 F.3d 1318, 1336 (Fed. Cir. 2011)

                                 3
(citation omitted).   Courts, however, should not read meaning

into claim language that is clear on its face.    See Tate Access

Floors, Inc. v. Interface Architectural Res., Inc., 279 F.3d

1357, 1371 (Fed. Cir. 2002).   Claim construction is not a

backdoor process by which the scope of a claim is narrowed or

expanded.   See Terlep v. Brinkmann Corp., 418 F.3d 1379, 1382

(Fed. Cir. 2005).

    Claim terms are generally given their “ordinary and

customary meaning” as understood by a person of “ordinary skill

in the art at the time of invention.”    Aylus Networks, Inc. v.

Apple Inc., 856 F.3d 1353, 1358 (Fed. Cir. 2017) (citation

omitted).   The ordinary meaning of a claim term is its meaning

“to the ordinary artisan after reading the entire patent.”     Id.

(citation omitted).

    If a claim term does not have an ordinary meaning, and its

meaning is not clear from a plain reading of the claim, courts

turn in particular to the specification to assist in claim

construction.   Power Integrations, Inc. v. Fairchild

Semiconductor Int’l, Inc., 711 F.3d 1348, 1361 (Fed. Cir. 2013).

Through the specification, a patentee “can act as his own

lexicographer to specifically define terms of a claim contrary

to their ordinary meaning.”    Abraxis Bioscience, Inc. v. Mayne

Pharma (USA) Inc., 467 F.3d 1370, 1376 (Fed. Cir. 2006)


                                 4
(citation omitted).   “Usually, [the specification] is

dispositive; it is the single best guide to the meaning of a

disputed term.”   Power Integrations, 711 F.3d at 1361 (citation

omitted).   While courts use the specification “to interpret the

meaning of a claim,” they must “avoid the danger of reading

limitations from the specification into the claim” itself.

Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005).

Although the specification often describes specific embodiments

of the invention, the Federal Circuit has repeatedly warned

against confining the claims to those embodiments.   Id.

    A court may consider extrinsic evidence, such as

dictionaries and treatises, but such extrinsic evidence is

“generally of less significance than the intrinsic record.”

Takeda Pharma. Co. Ltd. v. Zydus Pharma. USA, Inc., 743 F.3d

1359, 1363 (Fed. Cir. 2014).   If the meaning of the claim is

clear from the intrinsic evidence alone, resort to extrinsic

evidence is improper.   Boss Control, Inc. v. Bombardier Inc.,

410 F.3d 1372, 1377 (Fed. Cir. 2005).

    35 U.S.C. § 112(f) applies a special rule of construction

to so-called “means-plus-function” elements of a patent claim.

Section 112(f) provides:

    an element in a claim for a combination may be
    expressed as a means or step for performing a
    specified function without the recital of structure,
    material, or acts in support thereof, and such claim

                                 5
    shall be construed to cover the corresponding
    structure, material, or acts described in the
    specification and equivalents thereof.
35 U.S.C. § 112(f).   “Section 112(f) allows patentees to put

structural details into the specification and build into the

literal coverage of the claim a certain scope for equivalents in

performing a defined function.   The price of using this form of

claim, however, is that the claim be tied to a structure defined

with sufficient particularity in the specification.”     Ibormeith

IP, LLC v. Mercedes-Benz USA, LLC, 732 F.3d 1376, 1379 (Fed.

Cir. 2013) (citation omitted).   “Construing a means-plus-

function claim term is a two-step process.     The court must first

identify the claimed function.   Then, the court must determine

what structure, if any, disclosed in the specification

corresponds to the claimed function.”   Williamson v. Citrix

Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (citation

omitted).

    When determining whether a given element of a claim is a

means-plus-function element under Section 112(f) “the essential

inquiry [is] whether the words of the claim are understood by

persons of ordinary skill in the art to have a sufficiently

definite meaning as the name for structure.”     Zeroclick, LLC v.

Apple, Inc., 891 F.3d 1003, 1007 (Fed. Cir. 2018) (citation

omitted).   That determination is made “on an element-by-element

basis, and in light of evidence intrinsic and extrinsic to the

                                 6
asserted patents.”   Id.   Use of the word “means” in a patent

claim creates a rebuttable presumption that Section 112(f)

applies.   Diebold Nixdorf, Inc. v. Int’l Trade Comm’n, 899 F.3d

1291, 1298 (Fed. Cir. 2018).

    Patents are presumed valid, and the burden of establishing

invalidity of a patent or any claim thereof is on the party

asserting invalidity.   35 U.S.C. § 282(a).     “At trial, the party

challenging validity must prove that the claims are invalid by

clear and convincing evidence.”       Polara Eng’g, Inc. v. Campbell

Co., 894 F.3d 1339, 1348 (Fed. Cir. 2018).

    35 U.S.C. § 112(b) requires that a patent specification

“conclude with one or more claims particularly pointing out and

distinctly claiming the subject matter which the inventor . . .

regards as the invention.”   A patent that does not meet this

requirement is said to be “indefinite” and is therefore invalid.

See Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120,

2124 (2014).   A patent is invalid for indefiniteness “if its

claims, read in light of the specification delineating the

patent, and the prosecution history, fail to inform, with

reasonable certainty, those skilled in the art about the scope

of the invention.”   Id.   Under Nautilus, the key question is

whether the claims -- as opposed to particular claim terms --

inform a skilled reader with reasonable certainty about the


                                  7
scope of the invention.    Cox Commc’ns, Inc. v. Sprint Commc’n

Co. LP, 838 F.3d 1224, 1231 (Fed. Cir. 2016) (citation omitted).

Nevertheless, an indefiniteness analysis is “inextricably

intertwined with claim construction” and training indefiniteness

analysis on individual claim terms is a “helpful tool.”        Id. at

1232 (citation omitted).   “Indeed, if a person of ordinary skill

in the art cannot discern the scope of a claim with reasonable

certainty, it may be because one or several claim terms cannot

be reliably construed.”    Id.   The Federal Circuit has held that,

as a matter of law, a patent which “recites both a system and

the method for using that system . . . does not apprise a person

of ordinary skill in the art of its scope, and it is invalid

under section 112, paragraph 2.”       IPXL Holdings, LLC v.

Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005) (citing

35 U.S.C. § 112).

I. Disputed Terms

     The parties have each proposed constructions of the term

“indentation.”   While Wine Enthusiast proposes constructions for

four additional terms, Vinotemp asserts that their plain and

ordinary meaning should be used and that no further construction

is necessary.1



1 In the parties’ Joint Disputed Claims Chart, which was
submitted to the Court on August 24, 2018, Vinotemp also
                                   8
    a. “indentation”

    Wine Enthusiast argues that the term “indentation” in

claims 1-4 should be construed as “a bend, an arc, or a curve in

a continuous solid wire or rod.”       Vinotemp contends that the

term should be construed in accordance with its ordinary and

customary meaning, which includes “a recess in a surface” and “a

part of a surface that curves inward.”

    Wine Enthusiast improperly imports a limitation into the

claim from some of the embodiments included in the

specification.   Wine Enthusiast’s proposed construction is at

odds with the plain and ordinary meaning of the term

“indentation” and would even exclude certain embodiments that

are depicted in the specification.       Accordingly, “indentation”

is construed to mean “a recess in a surface” or “a part of a

surface that curves inward.”

    b. “mounting means”

    Wine Enthusiast contends that the term “mounting means” is

a “means-plus-function” limitation, and thus must be construed

to cover those structures disclosed in the ‘967 Patent



proposed constructions for the terms “mounting means”      and
“support means.” In their opening claim construction       brief,
however, Vinotemp withdrew its proposed constructions      and now
contends that the terms are unambiguous and should be      construed
in accordance with their ordinary meaning.
                                   9
specification that perform the function of mounting the support

arm in a cantilevered position and their equivalents.    Wine

Enthusiast proposes that the term “mounting means” in Claims 1

and 5 be construed to mean “a plate as shown as element 30 in

Figs. 1, 7, 9, 13, 16, 17, and 18, a hook as shown in element 40

in Fig. 10, a mounting frame as shown as element 52 in Figs. 11

and 14, a small ball and keyhole slot as shown respectively in

Figs. 3 and 12, and a screw as shown in Figs. 4 and 5; and

equivalents of the foregoing under Section 112(f).”

    Vinotemp does not directly address Wine Enthusiast’s

invocation of Section 112(f), but rather contends that the term

“mounting means” should be given its plain and ordinary meaning

because it is clear and unambiguous to a person of ordinary

skill in the art.   Because the use of the word “means” creates a

presumption that the claim falls within the ambit of Section

112(f), and Vinotemp has not rebutted that presumption, the term

“mounting means” is considered a means-plus-function element.

Wine Enthusiast’s proposed construction limits the meaning of

the term to several examples in the specification that perform

the function of “mounting,” and their equivalents.    Accordingly,

the term “mounting means” is construed to mean “a plate as shown

as element 30 in Figs. 1, 7, 9, 13, 16, 17, and 18, a hook as

shown in element 40 in Fig. 10, a mounting frame as shown as

element 52 in Figs. 11 and 14, a small ball and keyhole slot as
                                10
shown respectively in Figs. 3 and 12, and a screw as shown in

Figs. 4 and 5; and equivalents of the foregoing under Section

112(f).”

    c. “support means”

    Wine Enthusiast similarly contends that the term “support

means” in Claim 1 is a means-plus-function element and should

thus be construed to mean “a pegboard, a wall, a frame, or a

freestanding base pedestal; and equivalents of the foregoing

under Section 112(f).”   Vinotemp contends that no construction

is necessary for the phrase “support means” because it is clear

and unambiguous to a person of ordinary skill in the art.     For

substantially the same reasons discussed above with respect to

“mounting means,” the term “support means” is a means-plus-

function term under Section 112(f).   Thus, the term “support

means” is construed to mean “a pegboard, a wall, a frame, or a

freestanding base pedestal; and equivalents of the foregoing

under Section 112(f).”

    d. “support arms can be disposed in two different

positions”

    The parties dispute whether the phrase “support arms can be

disposed in two different positions” is indefinite, thereby

effectively invalidating the Claim.   Wine Enthusiast contends



                                11
that the phrase is indefinite because it recites both an

apparatus and a method of using the apparatus.

    The ‘967 Patent is not indefinite as a matter of law

because it does not include method steps.     Unlike the patent at

issue in IPXL Holdings, Claim 1 does not require a user to take

certain steps in order to operate the device.    Rather, the

phrase “can be disposed in two different positions,” simply

describes a feature of the structure -- i.e., it contains parts

that are capable of being disposed in one of two different

positions.    Because the ‘967 Patent is entitled to a presumption

of validity, and Wine Enthusiast has not overcome that

presumption, the phrase “support arms can be disposed in two

different positions” is construed to have its ordinary meaning.

    e. “vertical plate”

    Wine Enthusiast contends that the term “vertical plate” in

Claim 5 should be construed to mean “a vertically-oriented flat,

thin, rigid sheet of material.”     Vinotemp argues that no

construction is necessary, and the term should be construed in

accordance with its plain and ordinary meaning.     Vinotemp is

correct.     The term “vertical plate” has a clear ordinary meaning

to a person of ordinary skill in the art.    There is no need to

construe such a term.




                                  12
                           Conclusion

    The disputed terms, as set forth in the parties’ claim

construction submissions, are construed as set forth above.



Dated:   New York, New York
         January 7, 2019


                              ____________________________
                                     DENISE COTE
                              United States District Judge




                               13
